              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                         Case No. 2:19-cv-01030
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                      COMPLAINT FOR MONETARY
     EMPLOYERS VACATION TRUST OF                          DAMAGES
11   WESTERN WASHINGTON; and
     CARPENTERS-EMPLOYERS
12   APPRENTICESHIP AND TRAINING TRUST
     FUND OF WASHINGTON-IDAHO,
13                              Plaintiffs,
             v.
14
     GHL ARCHITECTURAL MILLWORK, LLC, a
15   Washington limited liability company; and
     TAVIS GAUDET, an individual,
16
                                Defendants.
17

18                                             I. PARTIES

19           1.1          Plaintiff Carpenters Health and Security Trust of Western Washington

20   (“Carpenters Health Trust”) is a Taft-Hartley trust fund established to provide and maintain

21   hospital, medical, dental, vision, disability or death benefits and any other similar benefits,

22   or any combination thereof as the Trustees may determine in their discretion for the benefit

23
     COMPLAINT FOR MONETARY DAMAGES – 1                                         McKENZIE ROTHWELL
                                                                             BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                        1325 FOURTH AVENUE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                   (206) 224-9900
      1700 046 ug011904
              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 2 of 11




 1   of the Employees and their beneficiaries.           The Carpenters Health Trust maintains its

 2   principal office in Seattle, King County, Washington.

 3           1.2          Plaintiff Carpenters Retirement Trust of Western Washington (“Carpenters

 4   Retirement Trust”) is a Taft-Hartley trust fund established to provide retirement and

 5   associated death benefits for employees and their beneficiaries. The Carpenters Retirement

 6   Trust maintains its principal office in Seattle, King County, Washington.

 7           1.3          Plaintiff Carpenters-Employers Vacation Trust of Western Washington

 8   (“Carpenters Vacation Trust”) is a Taft-Hartley trust fund established to provide vacation

 9   benefits for employees. The Carpenters Vacation Trust maintains its principal office in

10   Seattle, King County, Washington.

11           1.4          Plaintiff Carpenters-Employers Apprenticeship and Training Trust Fund of

12   Washington-Idaho (“Carpenters Apprenticeship Trust”) is a Taft-Hartley trust fund

13   established to defray, in whole or in part, costs of apprenticeship or other training programs

14   for the education of apprentices and journeymen carpenters. The Carpenters Apprenticeship

15   Trust maintains its principal office in Seattle, King County, Washington.

16           1.5          The Plaintiffs are commonly known as and referred to collectively as the

17   Carpenters Trusts of Western Washington (or the “Carpenters Trusts”).

18           1.6          Defendant GHL Architectural Millwork, LLC (“GHL”) is a Washington

19   limited liability company with its principal place of business in Seattle, King County,

20   Washington.

21           1.7          Defendant Tavis Gaudet is an individual believed to be residing in Seattle,

22   King County, Washington. Mr. Gaudet is the sole member/governor of GHL Architectural

23   Millwork, LLC and is the company’s registered agent.
     COMPLAINT FOR MONETARY DAMAGES – 2                                            McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                           1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 046 ug011904
              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 3 of 11




 1                                    II. JURISDICTION AND VENUE

 2           2.1          This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

 3   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

 4   This Court has supplemental jurisdiction over the Fourth Cause of Action pursuant to 28

 5   U.S.C. §1367

 6           2.2          Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

 7   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.

 8                                                III. FACTS

 9           3.1          In 2018 and early 2019, Tavis Gaudet, identifying himself as “Owner,”

10   Michael Lamons, identifying himself as “Project Manager,” or David Fison, identifying

11   himself as “PM,” executed five Project Agreements on behalf of GHL Architectural

12   Millwork, LLC with the Pacific Northwest Regional Council of Carpenters (the “Union”).

13   The Project Agreements, which are identical in language, incorporate by reference the terms

14   and conditions of the 2018 – 2021 Agreement between Associated General Contractors of

15   Washington and Carpenters, Piledrivers, and Millwrights of the Pacific Northwest Regional

16   Council of Carpenters United Brotherhood of Carpenters and Joiners of America, effective

17   June 1, 2018 (the “Master Labor Agreement”):

18                         1. DESIGNATED LABOR AGREEMENT: The employer adopts
                          and agrees to abide by the following Labor Agreement:
19
                               Western & Central WA Master Labor Agreement Rep by:
20                          AGC of Western WA Effective: 6/1/18 to 5/31/21.

21           3.2          The Project Agreements cover work performed by GHL on a variety of

22   projects in Western Washington including the Brooklyn 65 project in Seattle; the Anko, Din

23   Tai Fung, and Jesters projects in Bellevue; and the Fuji Steakhouse project in Redmond.
     COMPLAINT FOR MONETARY DAMAGES – 3                                            McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                           1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 046 ug011904
              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 4 of 11




 1           3.3          By signing the Project Agreements, GHL agreed to make fringe benefit

 2   contributions to the Carpenters Trusts and be bound by the written terms and conditions of

 3   their respective trust agreements:

 4                          6. TRUST FUND OBLIGATIONS: The undersigned Employer
                          hereby becomes a party to the applicable Trust Agreements for the
 5                        trust funds or their successors identified in the designated Labor
                          Agreement. The Employer agrees to be bound by the written
 6                        provisions and procedures of said Trust Agreements, and any present
                          or future amendments, and to any successor Trust Agreements.
 7                        Employer accepts as its lawful representatives, the employer trustees
                          who are now or who may hereafter serve on the Board of Trustees of
 8                        the respective Trusts as determined by the Trust Agreements.

 9           3.4          Prompt payment of wages and fringe benefit contributions is an essential

10   term of the Project Agreements.

11           3.5          The Carpenters Trusts are beneficiaries under the terms of the Project

12   Agreements and the Master Labor Agreement.

13           3.6          By executing the Project Agreements, as discussed above, GHL agreed to the

14   written terms of the (i) Carpenters Health & Security Trust of Western Washington; (ii)

15   Carpenters Retirement Trust of Western Washington; (iii) Carpenters-Employers Vacation

16   Trust of Western Washington; and (iv) Carpenters-Employers Apprenticeship and Training

17   Trust of Western Washington.

18           3.7          GHL’s obligations under the Carpenters Health Trust are set forth in Article

19   II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the

20   Carpenters Health and Security Trust of Western Washington, dated January 1, 1998, and as

21   amended. Effective January 1, 2019, GHL’s obligations are set forth in Article IX, Sections

22   9.01 – 9.07 of the Trust Agreement Governing the Carpenters Health and Security Trust of

23
     COMPLAINT FOR MONETARY DAMAGES – 4                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 046 ug011904
               Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 5 of 11




 1   Western Washington. Under the Carpenters Health Trust, GHL agreed to, among other

 2   things:

 3                             Submit its reports on or before the 15th day of the calendar month
                                following the month in which the contributions are payable, even if
 4                              the company had no employees for that period of time;

 5                             Comply with a request to submit any information, data, report or other
                                documents reasonably relevant to and suitable for purposes of
 6                              administration of the trust, as requested by the trust funds;

 7                             Payment of liquidated damages of twelve percent (12%) on all
                                delinquent contributions;
 8
                               Payment of interest of not less than seven percent (7%), at a rate set
 9                              by the trustees from time to time; and

                               Payment of the trust fund’s attorney fees, costs of collection, and
10
                                auditor’s fees.
11             3.8        GHL’s obligations under the Carpenters Retirement Trust are set forth in
12   Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the
13   Carpenters Retirement Trust of Western Washington, dated January 1, 1998, and as
14   amended. Effective January 1, 2019, GHL’s obligations are set forth in Article IX, Sections
15   9.01 – 9.07 of the Trust Agreement Governing the Carpenters Retirement Trust of Western
16   Washington. Under the Carpenters Retirement Trust, GHL agreed to, among other things:
17                             Submit its reports on or before the due date specified in the trust
                                agreement or as set by the trustees, even if the company had no
18                              employees for that period of time;
19                             Comply with a request to submit any information, data, report or other
                                documents reasonably relevant to and suitable for purposes of
20                              administration of the trust, as requested by the trust funds;

21                             Payment of liquidated damages of twelve percent (12%) on all
                                delinquent contributions;
22
                               Payment of interest of not less than seven percent (7%), at a rate set
23                              by the trustees from time to time; and
     COMPLAINT FOR MONETARY DAMAGES – 5                                            McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                           1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 046 ug011904
              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 6 of 11




 1                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 2
             3.9          GHL’s obligations under the Carpenters Vacation Trust are set forth in
 3
     Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of
 4
     Carpenters-Employers Vacation Trust of Western Washington, dated January 1, 1998, and
 5
     as amended. Effective January 1, 2019, GHL’s obligations are set forth in Article IX,
 6
     Sections 9.01 – 9.06 of the Trust Agreement Governing the Carpenter-Employers Vacation
 7
     Trust of Western Washington. Under the Carpenters Vacation Trust, GHL agreed to, among
 8
     other things:
 9
                                Submit its reports on or before the due date specified in the trust
10                               agreement or as set by the trustees, even if the company had no
                                 employees for that period of time;
11
                                Comply with a request to submit any information, data, report or other
12                               documents reasonably relevant to and suitable for purposes of
                                 administration of the trust, as requested by the trust funds;
13
                                Payment of liquidated damages of twelve percent (12%) on all
14                               delinquent contributions;

                                Payment of interest of not less than seven percent (7%), at a rate set
15
                                 by the trustees from time to time; and
16                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
17
             3.10         GHL’s obligations under the Carpenters Apprenticeship Trust are set forth in
18
     Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of
19
     Carpenters-Employers Apprenticeship and Training Trust Fund of Western Washington,
20
     dated January 1, 1998, and as amended. Under the Carpenters Apprenticeship Trust, GHL
21
     agreed to, among other things:
22

23
     COMPLAINT FOR MONETARY DAMAGES – 6                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 046 ug011904
               Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 7 of 11




 1                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
 2                               employees for that period of time;

 3                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
 4                               administration of the trust, as requested by the trust funds;

 5                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
 6
                                Payment of interest of not less than seven percent (7%); and
 7
                                Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 8
               3.11       Upon information and belief, following execution of the Project Agreements,
 9
     GHL used employees to perform work on the above-listed projects subject to the Master
10
     Labor Agreement. GHL also began its monthly reporting and payment of fringe benefit
11
     contributions to the Carpenters Trusts.
12
               3.12       In 2018, GHL was selected for a routine audit of its payroll and related
13
     business records in order to determine whether the company had fulfilled its obligations to
14
     properly report and pay fringe benefit contributions to the Carpenters Trusts for the period
15
     July 1, 2017 through February 28, 2018.
16
               3.13       On June 11, 2018, the auditor released its Independent Accountants’ Report
17
     on Applying Agreed-Upon Procedures. The auditor concluded that GHL underreported
18
     $5,723.52 in fringe benefit contributions to the Carpenters Trusts, and as a result, owed
19
     $686.82 in liquidated damages and $480.78 in accrued interest through the date of the audit
20
     report.
21

22

23
     COMPLAINT FOR MONETARY DAMAGES – 7                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 046 ug011904
              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 8 of 11




 1           3.14         Subsequent to the release of the auditor’s report, the Carpenters Trusts were

 2   able to collect $4,893.93 from GHL, leaving an audit balance owed of $2,678.45, consisting

 3   of $2,477.97 in contributions and $200.48 in accrued interest through July 2, 2019.

 4           3.15         GHL fell behind in providing the Carpenters Trusts with the company’s

 5   monthly remittance reports beginning with its June 2018 report, which was due on or before

 6   July 15, 2018. GHL eventually did provide payment in full of the contributions listed on its

 7   June 2018 report.

 8           3.16         GHL did not timely provide its monthly remittance reports and contributions

 9   payments for the months of October through December 2018, and January 2019 through

10   March 2019. GHL has not provided any remittance reports for the months of April and May

11   2019.

12           3.17         As of the date of this Complaint, GHL owes the Carpenters Trusts

13   $20,178.84 for the period October through December 2018, and January through March

14   2019, consisting of $17,768.36 in delinquent fringe benefit contributions, $1,503.35 in

15   liquidated damages, and $907.13 in accrued prejudgment interest calculated through July 2,

16   2019. Amounts owed by GHL for April and May 2019 are unknown.

17                                        IV. CAUSES OF ACTION

18                                          First Cause of Action
                                (Breach of Labor Agreement/Trust Agreement)
19
             4.1          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
20
     3.17 above.
21
             4.2          GHL’s failure to properly report and pay fringe benefit contributions
22
     constitutes breaches of the terms of the Project Agreements and the Master Labor
23
     COMPLAINT FOR MONETARY DAMAGES – 8                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 046 ug011904
              Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 9 of 11




 1   Agreement between the Union and GHL, to which the Carpenters Trusts are beneficiaries.

 2   GHL’s failure to fully pay fringe benefit contributions it reported also constitutes breaches

 3   of the Trust Agreements, the terms of which GHL agreed to when it signed the Project

 4   Agreement.

 5           4.3          As a result of GHL’s breach, the Carpenters Trusts have been damaged in an

 6   amount to be proven at trial, but not less than $17,768.36 in delinquent fringe benefit

 7   contributions, plus other ancillary charges including liquidated damages, prejudgment

 8   interest, attorney fees, and costs of collection.

 9                                          Second Cause of Action
                                             (Violation of ERISA)
10
             4.4          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
11
     3.17 above.
12
             4.5          GHL’s failure to report and pay fringe benefit contributions constitutes a
13
     violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.
14
             4.6          As a result of GHL’s violation, the Carpenters Trusts have been damaged in
15
     an amount to be proven at trial, but not less than $17,768.36 in delinquent fringe benefit
16
     contributions, plus other ancillary charges including liquidated damages, prejudgment
17
     interest, attorney fees, and costs of collection.
18
                                            Third Cause of Action
19                                        (Breach of Fiduciary Duty)

20           4.7          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 -

21   3.17 above.

22           4.8          Defendant Tavis Gaudet, as GHL’s sole owner, is responsible for GHL’s

23   reporting and payment of fringe benefit contributions to the Carpenters Trusts.
     COMPLAINT FOR MONETARY DAMAGES – 9                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 046 ug011904
               Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 10 of 11




 1             4.9        Defendant Gaudet, for purposes of ERISA, is a fiduciary of trust fund assets,

 2   because he exerted control over employee deductions withheld for payment to the

 3   Carpenters Trusts.

 4             4.10       Defendant Gaudet has failed to turn over trust fund assets, consisting of

 5   $486.00 in employees’ vacation pay to the Carpenters Trusts, despite demand.

 6             4.11       Defendant Gaudet’s failure to remit trust fund assets is a breach of fiduciary

 7   duty under ERISA, and has damaged the Carpenters Trusts in an amount to be determined at

 8   trial, but not less than $486.00.

 9                                          Fourth Cause of Action
                                                (Conversion)
10
               4.12       The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
11
     3.17 above.
12
               4.13       Defendant Gaudet withheld dues from GHL’s employee paychecks pursuant
13
     to the terms of the Master Labor Agreement. However, Gaudet did not remit them to the
14
     Carpenters Trusts’ administration office with the company’s monthly reports.
15
               4.14       Defendant Gaudet’s actions were performed for and benefitted GHL, and
16
     give rise to a cause of action for conversion.
17
               4.15       Defendant Gaudet’s failure to remit employee dues deductions to the
18
     Carpenters Trusts’ administration office has damaged the Carpenters Trusts in an amount to
19
     be determined at trial, but not less than $1,454.82.
20
                                          V. REQUESTED RELIEF
21
               The Plaintiff Carpenters Trusts respectfully request the Court grant the following
22
     relief:
23
     COMPLAINT FOR MONETARY DAMAGES – 10                                             McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                             1325 FOURTH AVENUE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 046 ug011904
             Case 2:19-cv-01030-RAJ Document 1 Filed 07/02/19 Page 11 of 11




 1           A.           Judgment in favor of the Carpenters Trusts against GHL, in an amount to be
                          determined at trial, but not less than $17,768.36, representing past-due and
 2                        delinquent fringe benefit contributions owed by defendant pursuant to the
                          terms of the labor and trust agreements to which GHL is a party;
 3
             B.           Judgment in favor of the Carpenters Trusts against GHL, in an amount to be
 4                        determined at trial, but not less than $1,503.35, representing liquidated
                          damages owed by defendant pursuant to the terms of the labor and trust
 5                        agreements to which GHL is a party;

 6           C.           Judgment in favor of the Carpenters Trusts against GHL, in an amount to be
                          determined at trial, but not less than $907.13, representing accrued
 7                        prejudgment interest owed by defendant pursuant to the terms of the labor
                          and trust agreements to which GHL is a party;
 8
             D.           Judgment against Tavis Gaudet individually, for joint and several liability
 9                        with GHL for $1940.82, representing $486.00 in employees’ vacation pay
                          and $1,454.82 in employees’ union dues withheld from employee paychecks
10                        but not remitted to the Carpenters Trusts;

             E.           An award of attorney fees of not less than $5,000.00, plus costs of collection,
11
                          as authorized by the labor and trust agreements to which GHL is a party, and
                          as authorized under ERISA;
12
             F.           An award of post-judgment interest at the 12% rate specified by the
13                        applicable trust agreement, and as authorized under ERISA; and
14           G.           Any other such relief under federal law or as is just and equitable.

15           Dated: July 2, 2019.

16                                                      s/ Jeffrey G. Maxwell
                                                        Jeffrey G. Maxwell, WSBA #33503
17                                                      McKENZIE ROTHWELL BARLOW
                                                          & COUGHRAN, P.S.
18                                                      1325 Fourth Avenue, Suite 910
                                                        Seattle, Washington 98101
19                                                      (206) 224-9900
                                                        jeffreym@mrbclaw.com
20
                                                        Counsel for the Carpenters Trusts of Western
21                                                      Washington

22

23
     COMPLAINT FOR MONETARY DAMAGES – 11                                              McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     2:19-cv-01030                                                              1325 FOURTH AVENUE, SUITE 910
                                                                                       SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 046 ug011904
